On Rehearing.
In relation to the furniture other than the piano claimed by the plaintiff there is no proof of identity nor any of a donation by manual delivery or otherwise. It is too well settled to require the production of authority that no mere admission by the husband, whether judicial or other, of ownership in or of a donation to the wife can affect third persons or supply the place of that evidence of donation which the law requires. Neither is there any evidence of any formal act of donation or of such or any manual delivery of the piano by O’Brien to his wife so as to dispense-with the written authentic act, which as a rule is required to effect a donation inter vivos. The only evidence is that at the time he purchased the piano the husband told Grünewald, the vendor, that he wanted it for his wife. The fact that the piano was found afterward in the common domicile of the husband and the wife — a domicile which in the other case we have decreed to belong to the husband— is of itself no evidence of manual delivery. A mere purchase with intention to donate, or the declaration of such intention is not enough ; that intention must be carried out in some one of the modes prescribed by law. The general rule is the execution of a formal notarial act, O. C. *2251536,1538, the only exception to which in regard to property susceptible of it is the actual manual delivery. Neither are proved in this case. Had there in fact been such real manual delivery the plaintiff might have proved it by her own testimony at least, if not by that of other witnesses. The fact that she has not done so, nor even attempted to do so, by no means strengthens her pretensions in this respect. It has often been held by this court, and such is the law, that the fact of the husband in failing or insolvent circumstances transferring or attempting to transfer to his wife’s name the whole of his property, as was done by O’Brien, is not merely evidence of fraud, but of simulation, and puts upon her the burden of proof. A piano might have been a very tasteful and appropriate gift from the husband to the wife, but that fact does not of itself prove that such was made. The same might be said of the furniture and other decorations of the common dwelling. It is not uncommon, indeed, it is most usual to furnish the marriage domicile with a piano, without making it a special gift to the wife, that it may be used by the family or for the entertainment of visitors and to gratify the taste of both. Nor, indeed, are ladies now-a-days by any moans the only performers upon that instrument. These is no sufficient reason to exempt the piano from the fate of the remainder of the furniture seized.
The court was induced to grant a rehearing owing to an error into which wo had fallen in our original decree, in allowing'attorney’s fees in this case as covered by the agreement of counsel. It is denied that such was the intention of the agreement, and although we can very well see how the defendants’ counsel, as well as the court, was misled as to the scope of this agreement, we do not think its terms cover the present case. It is therefore ordered that the decree heretofore rendered by us be so amended as to disallow the defendants’ claim for attorney’s fees in this case, and that in all other respects it is affirmed, except as to the costs of appeal, which are to be paid by the appellee.